Citation Nr: 0127775	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the Notice of Disagreement filed on February 18, 
2000, is valid.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied acceptance of the appellant's 
February 18, 2000, statement as a valid Notice of 
Disagreement (NOD).

A Travel Board hearing was scheduled for October 2001.  The 
notification was sent to the address of record and was not 
returned as undeliverable.  The appellant did not appear for 
the October 2001 hearing or request postponement.  No other 
outstanding hearing requests are of record and the request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In March 1987, the veteran was awarded a nonservice-
connected disability pension payable as a single veteran; a 
notice of appellate rights was attached.

3.  Between March 1987 and December 1999, the veteran was 
notified of the evidence necessary to establish an increase 
in his nonservice-connected disability pension award, i.e. 
verification of his divorce from C. P. 

4.  The veteran died on February [redacted], 2000; no claims for 
benefits and/or appeals  were pending at the time of the 
veteran's death.
5.  On a VA Form 9 received on February 18, 2000, the 
appellant appealed the payment of pension to the veteran 
without dependents because she said the divorce papers 
involving the veteran's first wife could not be found in 1986 
and had just been received earlier in February 2000.  


CONCLUSION OF LAW

The appellant's February 18, 2000, Notice of Disagreement to 
the veteran's award of nonservice-connected disability 
pension payable at the single veteran rate was neither 
timely, with respect to decisions dated between March 1987 
and December 1998, nor valid. 38 C.F.R. § 3.109, 19.33, 
19.34, 20.302 (2001); 38 U.S.C.A. § 7105 (West 1991); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's nonservice-
connected disability pension award, payable at a single 
veteran rate during his lifetime, should have in fact been 
payable as a veteran with a spouse.  

With respect to the appellant's claim that the veteran was 
entitled to an additional allowance for a dependent spouse, 
the pertinent facts follow.  In March 1987, the veteran was 
awarded a nonservice-connected disability pension.  The award 
was made on the basis that he was a single veteran. The 
veteran was informed that his wife (the appellant herein) 
could not be added to his pension until he provided the month 
and year of his divorce from his first marriage to C. P.  
Notice of appellate rights was attached.  The veteran did not 
file a notice of disagreement within the one-year time limit 
from notice of the decision to the pay to him as a single 
veteran. 38 C.F.R. § 20.302; 38 U.S.C.A. § 7105.

In March 1987, the RO requested a certified copy of the 
veteran's divorce from his first wife, C. P.  The request was 
sent to the Clerk of District Court of Dodge County, Dodge 
Center, Minnesota.  A notation at the bottom of the letter 
dated May 1987 indicates that they were "unable to obtain 
date of divorce."

The veteran filed VA Form 21-0515, Improved Pension 
Eligibility Verification Report (Veterans with No 
Dependents), in October 1987, October 1988, October 1989, 
October 1990, and October 1991.  Letters dated December 1987, 
November 1988, October 1989, and October 1990 informed the 
veteran how his disability pension award had been amended.  
The letters contained the current monthly rate of payment and 
effective date, as well as procedural and appellate rights.

A notation dated October 1990 from the adjudication officer 
at the RO indicated that the appellant had not been 
established as the dependent of the veteran because the 
veteran had not provided the necessary information to 
establish the marriage for VA purposes.

In October 1991, the RO sent the veteran a letter indicating 
that they were aware he was married, but that he was being 
paid pension benefits at the single veteran rate.  The RO 
adjudication officer explained that additional allowance may 
be payable to the veteran if he could provide the date and 
place of his divorce from C. P.  The veteran did not provide 
the requested information. 38 C.F.R. § 3.109(2).

Additional notices of amendments to the veteran's disability 
pension award were sent in December 1991, November 1992, 
December 1992, October 1993, December 1993, December 1994, 
January 1996, December 1996, January 1998, December 1998, and 
December 1999 with notice of appellate rights.  
The veteran did not file a notice of disagreement in response 
to any of the aforementioned amended awards within the 
proscribed one-year time period. 38 C.F.R. § 20.302; 
38 U.S.C.A. § 7105.

The veteran died on February [redacted], 2000.  No claims for 
benefits and/or appeals were pending at the time of his 
death.  The appellant filed a "notice of disagreement" on 
February 18, 2000, in regards to the veteran's receipt of 
nonservice-connected disability pension payable at the single 
veteran rate during his lifetime.  She stated:

"[t]he reason why I am appealing this is 
because back in 1986 when we applied we 
could not find the divorce papers from my 
husband's first wife.  We have just 
received them this month.  That is why he 
was receiving as a single veteran when he 
should have been receiving veteran with a 
spouse."

Based on the evidence of record the Board finds no legal 
basis to recognize the appellant as the veteran's spouse for 
purposes of awarding additional disability pension benefits 
on the veteran's account prior to his death.  In this regard, 
the Board first points out that the veteran was advised on 
numerous occasions from the initial grant in March 1987 of 
nonservice-connected disability pension payable at a single 
veteran rate to the last notice of amendment to his pension 
award in December 1999, of the evidence necessary to 
establish an increase in his nonservice-connected disability 
pension award, i.e. verification of his divorce from C. P. 
and the existence of the appellant as a dependent spouse.  
38 C.F.R. § 3.109(2).  The veteran was apparently unable to 
obtain documentation of the dissolution of his marriage to C. 
P. during his lifetime and hence, could not establish 
entitlement to additional compensation for a dependent spouse 
as provided for under 38 U.S.C.A. § 1115.  

In addition, as noted previously, the veteran did not file a 
notice of disagreement within the one-year time period from 
the March 1987 award of nonservice-connected disability 
pension payable at a single veteran rate, and therefore, that 
decision became final.  38 C.F.R. § 20.302; 38 U.S.C.A. 
§ 7105.  Further, the veteran did not file a notice of 
disagreement to any additional pension award notices dated 
between October 1987 and December 1998.  Thus, the 
appellant's February 18, 2000, "notice of disagreement" is 
not timely to any decision during the veteran's lifetime  

Although the appellant's February 18, 2000, "notice of 
disagreement" was within one year of the December 1999 
notice of amendment to the veteran's pension award, she is 
not the proper claimant.  As a matter of law, even had an 
appeal been pending, veterans' claims under Chapter 11 do not 
survive their deaths. 38 C.F.R. § 20.1302; Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  In essence, the appellant's 
February 18, 2000, statement, "...[t]hat is why he was 
receiving as a single veteran when he should have been 
receiving veteran with a spouse", amounted to a claim of 
entitlement for accrued benefits.  Although the veteran was 
certainly eligible to submit a claim for payment of 
additional compensation for a spouse, dependent upon proof of 
a valid marriage to the appellant, he did not submit such a 
claim because of lack of proper documentation of the 
dissolution of a prior marriage. 

It is only in the accrued-benefits provisions in 38 U.S.C.A. 
§ 5121 that Congress has set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued benefits 
within one year after the veteran's death.  See 38 U.S.C.A. 
§ 5121(a), (c); Landicho at 47.  Because the veteran did not 
have any claims for benefits pending at the time of his 
death, this provision is inapplicable and therefore, the 
appellant's February 18, 2000, "notice of disagreement" is 
invalid.  

In short, the appellant's February 18, 2000, "notice of 
disagreement" was neither timely, with respect to decisions 
dated between March 1987 and December 1998, nor valid.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Ferguson 
v. Principi, No. 01-7012 (Fed. Cir. Dec. 4, 2001).  

Finally, the Board notes that during the pendency of this 
appeal, legislation was passed that enhances the VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Further, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).   
 
VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, but VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
instance, as the appellant's February 18, 2000, "notice of 
disagreement" has been found to be neither timely nor valid, 
even if every effort were taken to assist the appellant, 
there would remain no reasonable possibility that such 
assistance would aid in substantiating her claim and referral 
of the claim to the RO would serve no useful purpose.  Thus, 
the Board concludes that there is no further duty to assist 
the appellant in development of her claim.

ORDER

The appellant's February 18, 2000, notice of disagreement is 
neither timely nor valid and the appeal is therefore denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 




